             Case 1:19-mj-01457-DLC Document 4 Filed 12/20/19 Page 1 of 1




                                                  District of Massachusetts


(Identify the person to be tracked or describe
the object or property to be used for tracking)




                                                                                       (check one or more)




                                                                                    Applicant’s signature


                                                                              Applicant’s printed name and title




                                                                                      Judge’s signature



                                                                                   Printed name and title
